Citation Nr: 0826302	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
February 1988.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  Such matter was 
remanded in August 2005 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a May 1996 RO decision, entitlement to service 
connection for schizophrenia was denied; the veteran did not 
file a notice of disagreement.  

2.  In December 2001, the veteran filed a claim to reopen 
entitlement to service connection for schizophrenia.  

3.  Additional evidence received since the RO's May 1996 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim. 

4.  An acquired psychiatric disability, to include 
schizophrenia, was not manifested during active service, or 
within one year of discharge from service, nor is any 
acquired psychiatric disability otherwise related to the 
veteran's service.


CONCLUSIONS OF LAW

1.  The May 1996 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the May 
1996 denial, and the claim of service connection for an 
acquired psychiatric disability, to include schizophrenia, is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  An acquired psychiatric disability, to include 
schizophrenia, was not incurred or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in March 2002.  
The letter predated the December 2002 rating decision.  See 
id.  Subsequently, the veteran was issued another VCAA letter 
in January 2006.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
March 2002 and January 2006 letters have clearly advised the 
veteran of the evidence necessary to substantiate his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to 
new and material evidence.  The Court stated that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by 
the VCAA it is necessary, in most cases, for VA to 
inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of 
evidence that must be presented.  This notice obligation 
does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each 
element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
his claim and substantiate the claim of service connection, 
but there has been no notice of the types of evidence 
necessary to establish a disability rating or an effective 
date.  Despite the inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the veteran letters in March 2002 and January 
2006 which advised him of the evidence necessary to support 
his service connection claim.  Since the Board concludes 
below that the preponderance of the evidence is against 
entitlement to service connection, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a VA examination performed in 
January 2008.  The examination report obtained is thorough 
and contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for a psychiatric disability was received in 
December 2001, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In March 1992, the veteran filed a claim of service 
connection for a nervous condition/depression.  The evidence 
of record contained the veteran's service medical records.  
In a May 1992 rating decision, service connection for nervous 
condition/depression was denied on the basis that the service 
medical records were negative for treatment or diagnosis of 
an acquired neuropsychiatric condition or depression.  The 
veteran did not file a notice of disagreement; thus, the RO's 
decision is final.  38 U.S.C.A. § 7105(c).

In April 1996, the veteran filed a claim to reopen 
entitlement to service connection for schizophrenia.  VA 
outpatient treatment records from the San Diego VA Medical 
Center (VAMC) dated from March 1995 to May 1996 were 
associated with the claims folder.  A May 1996 rating 
decision denied service connection on the basis that new and 
material evidence had not been received.  The veteran did not 
file a notice of disagreement; thus, the RO's decision is 
final.  38 U.S.C.A. § 7105(c).

In December 2001, the veteran filed an informal claim of 
service connection for schizophrenia.  Evidence received 
since the RO's May 1996 decision is both new and material.  
Additional VA outpatient treatment records have been 
associated with the claims folder dated March 1988 to the 
present.  Such records reflect that the veteran initially 
sought VA treatment one month after separation from service, 
thus during the presumptive period for psychoses (see 
38 C.F.R. § 3.309), and the Board has determined that such 
evidence is new and may relate to an unestablished fact 
necessary to substantiate the merits of the claim.  
Additionally, the veteran underwent a VA examination in 
January 2008, which also constitutes new evidence that may 
relate to an unestablished fact necessary to substantiate the 
claim.  The claim of service connection for an acquired 
psychiatric disability is reopened.  38 U.S.C.A. § 5108.  

As detailed, the Board has determined that new and material 
evidence has been presented to reopen the claim of service 
connection for an acquired psychiatric disability.  It is 
acknowledged that the RO has not yet reviewed the veteran's 
appeal on a de novo basis with regard to the claim of service 
connection for an acquired psychiatric disability.  It is 
also acknowledged that in Bernard v. Brown, 4 Vet. App. 384, 
394 (1993), the Court held that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider (1) whether the claimant has been given 
both adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument and to address that question at a 
hearing, and (2) whether, if such notice has not been 
provided, the claimant has been prejudiced thereby.  See also 
Sutton v. Brown, 9 Vet. App. 553, 564 (1997); Curry v. Brown, 
7 Vet. App. 59, 66-67 (1994).  Generally, Bernard stands for 
the proposition that the Board should not consider issues not 
considered by the RO decision on appeal to it and if the 
Board does so it should do so only with the full and informed 
participation of the appellant.  Id.  In this regard, it is 
noted that while the RO initially determined in the December 
2002 rating decision that new and material evidence had not 
been received to reopen the claim of service connection for 
an acquired psychiatric disability, in the subsequent March 
2008 supplemental statement of the case, the RO determined 
that new and material evidence had been received and 
conducted a merits analysis pertaining to the respective 
claim.  Thus, the RO considered the evidence discussed 
hereinabove in adjudicating the veteran's claim.  The veteran 
has been given an opportunity to submit medical evidence, 
personal statements, lay statements, and testimony pertaining 
to the merits of the claim.  The VCAA letters included 
information concerning direct service connection as to the 
claimed issue.  Accordingly, any remand by the Board for 
initial RO adjudication would constitute needless delay since 
due process has already been served.  The Board finds that 
additional development is not warranted and adjudication in 
the first instance will not prejudice the veteran's claims on 
appeal or his enjoyment of any statutory and regulatory 
procedural rights.  Bernard, supra.

Service connection

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include schizophrenia.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

An October 1985 examination performed for enlistment purposes 
reflects that the veteran's psychiatric state was clinically 
evaluated as normal, and on a Report of Medical History 
completed by the veteran in October 1985, he checked the 'No' 
boxes for 'depression or excessive worry' and 'nervous 
trouble of any sort.'  

On September 2, 1987, the veteran was referred to the Fort 
Lewis/Madigan Army Medical Center (MAMC) Alcohol and Drug 
Abuse Prevention and Control Program (ADAPCP) by his 
commander.  He was initially screened and interviewed on 
September 9 with the ADAPCP counseling staff and was enrolled 
on the ADAPCP Track II on September 11.  The primary 
substance of abuse was alcohol.  An October 7 evaluation 
confirmed abuse of cocaine.  Counseling and rehabilitation 
efforts included weekly counseling or more frequently for 
first 30 days, then 2 times a month for duration of rehab; 
urinalysis once a month for duration; attendance 3 times 
weekly at Alcoholics Anonymous meetings; and, 10 day 
centralized phase of local rehabilitation from December 3 to 
December 16 but he was released on December 7 for non-
compliance with treatment plan.  He took voluntary antabuse 
(Disulfiram) for 90 days.  On December 15, the rehab team 
determined that the veteran had not made satisfactory 
progress toward achieving the criteria for successful 
rehabilitation; that further rehabilitation efforts in a 
military environment were not justified in light of his lack 
of progress; and, discharge from military service was 
recommended.  

Prior to separation, in January 1988, the veteran underwent a 
mental status evaluation.  His behavior was normal, he was 
fully alert, he was fully oriented, his mood and affect were 
unremarkable, his thinking process was clear, his thought 
content was normal, and his memory was good.  The examiner 
determined that the veteran had the mental capacity to 
understand and participate in proceedings, and he was cleared 
for Chapter 9 discharge.

A January 1988 examination performed for Chapter 9 separation 
purposes reflects that his psychiatric state was clinically 
evaluated as normal, and on a Report of Medical History 
completed by the veteran in January 1988, he checked the 'No' 
box for 'nervous trouble of any sort' but checked the 'Yes' 
box for 'depression or excessive worry.'  The examiner noted 
that the veteran felt bad about his chapter 9 discharge.  
Effective, February 4, 1988, the veteran was separated from 
service pursuant to Chapter 9 for alcohol and drug abuse 
rehabilitation failure.

On March 16, 1988, the veteran was admitted to the San Diego 
VAMC alcohol treatment program.  He decided to seek treatment 
after he was "kicked out of the army."  He reported being 
discharged in February 1988 due to alcoholism and his failure 
in the rehab program, and was advised to seek help at the 
VAMC.  He reported a history of alcohol, cocaine, crack, and 
marijuana abuse.  He claimed a history of depression related 
to alcohol for the previous three weeks.  He denied any 
suicidal ideation, and had no history of depression without 
alcohol, and no history of antisocial personality disorder.  
On mental status examination, he was cooperative with normal 
psychomotor activity.  His speech was normal, mood was 
euthymic, affect was of normal range, and thoughts were goal 
directed.  He denied auditory or visual hallucinations, no 
suicidal or homicidal ideation.  His insight and judgment 
were good.  The Axis I diagnosis rendered was alcohol 
dependence, continuous.  He was discharged on Aril 14, 1988.  

In January 1992, the veteran was admitted to the VAMC 
psychiatric unit with complaints of paranoid ideation.  In 
March 1992, the veteran was again admitted and a diagnosis of 
schizophrenia was rendered.  Subsequent VAMC records reflect 
that the veteran has continued to seek treatment for his 
psychiatric disabilities, to include schizophrenia; although 
in recent years his condition has stabilized.

In January 2008, the veteran underwent a VA examination.  The 
examiner noted review of the claims folder.  Upon mental 
status examination, the Axis I diagnosis was schizophrenia, 
paranoid type, and polysubstance dependence, in full 
sustained remission for many years.  As a result of review of 
the claims folder, the examiner noted that beginning on March 
4, 1992, the veteran experienced his first psychotic break 
and first hospitalization for schizophrenia.  The examiner 
noted that such initial onset of schizophrenia occurred four 
years after separation from service.  The examiner 
acknowledged the veteran's substance abuse problems in 1988, 
and that no schizophrenia or psychotic disorder was noted at 
that time.  Thus, the examiner opined that with regards to 
his current problem with schizophrenia, it is less likely as 
not attributable to service.  The examiner reiterated that 
psychiatric evaluation in 1988 did not indicate any psychotic 
disorder, and that he was abusing drugs and alcohol while in 
service.  The examiner also opined that his psychotic 
disorder is not directly attributable to service, and his 
psychotic disorder did not begin in the first year following 
service.  The examiner opined that his psychotic disorder 
began four years after service.  Finally, the examiner 
explained that schizophrenia is not caused by substance 
abuse, although psychotic symptoms are often associated with 
substance abuse, primarily stimulants such as cocaine and 
typically manifest with auditory hallucinations and paranoid 
delusions.  However, substance abuse does not cause 
schizophrenia.  The examiner explained that schizophrenia is 
an inherited condition and does not have anything to do with 
his substance abuse when he was in the service. 

It appears that the veteran may be claiming that his reports 
of feeling depressed at the time of his separation from 
service, and upon his admission to the VAMC in March 1988 may 
be the basis upon which he believes that his psychiatric 
disability was manifested in or due to his period of service.  
Upon review of the entire evidence of record, however, the 
Board must conclude that the veteran's acquired psychiatric 
disability, to include schizophrenia, was not incurred in or 
due to his period of service.  

As detailed hereinabove, it is clear that the veteran 
experienced substance abuse problems during his period of 
service, and was discharged under Chapter 9 for failure to 
rehabilitate.  During his service, however, a mental disorder 
was never diagnosed or associated with such substance abuse.  
As detailed, the veteran underwent a mental examination just 
prior to separation and such examination report reflects 
completely normal findings with regard to his behavior, mood 
and mental state.  Likewise, on his separation examination, 
his psychiatric state was clinically evaluated as normal.  
The Board acknowledges that the veteran reported 'depression 
or excessive worry' upon separation and the examiner noted 
that such feelings were associated with his Chapter 9 
discharge.  Nevertheless, trained medical professionals had 
already examined the veteran and did not believe that he had 
any psychiatric disability or mood disorder.  

The Board also acknowledges that upon admission to the VAMC 
approximately a month after separation for substance abuse 
treatment, the veteran reported being depressed for the 
previous three weeks due to his alcohol abuse.  While 
acknowledging such report at the time of his admission, the 
Board notes that during the course of his inpatient stay, the 
examiners did not diagnose depression or any psychiatric 
disability.  The inpatient clinical records reflect that the 
veteran was being treated solely for substance abuse, and the 
only Axis I diagnosis rendered was alcohol dependence.  

The Board notes that a feeling or report of depression does 
not constitute a clinical diagnosis of depression, and as 
detailed in-service examiners and post-service 1988 VA 
examiners did not render a diagnosis of depression or any 
psychiatric disability.  Thus, it is clear that such 
examiners did not believe that the veteran had a psychiatric 
disability during such time.

As detailed hereinabove and as discussed by the January 2008 
VA examiner, an initial psychiatric disability was not 
rendered until March 1992, thus four years after separation 
from service.  Thus, as a psychiatric disability was not 
diagnosed within a year of separation from service, the 
presumptive provisions are inapplicable.  See 38 C.F.R. 
§ 3.309.  

There is no evidence of record to support the conclusion that 
his diagnosed psychiatric disability, to include 
schizophrenia, is etiologically related to his period of 
service.  As opined by the January 2008 VA examiner, on 
evaluation in 1988 a psychiatric disorder was not diagnosed, 
and the examiner also opined that his schizophrenia was not 
due to his period of service.  The Board accepts the January 
2008 VA opinion as being the most probative medical evidence 
on the subject, as it was based on a review of all historical 
records, and it contains detailed rationale for the medical 
conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  
Given the depth of the examination report, and the fact that 
it was based on a review of the applicable record, the Board 
finds that it is probative and material to the veteran's 
claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is 
otherwise no support for the claim that the veteran's 
acquired psychiatric disability is related to his period of 
service.

While acknowledging the veteran's belief that his psychiatric 
disability is due to his period of service, it is well 
established that as a layperson, the veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The claim of service connection for an acquired psychiatric 
disability, to include schizophrenia, is reopened.  However, 
entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia, is not warranted.  The 
appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


